DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed March 23, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims
Claim Rejections - 35 USC § 102 – Anticipation (Maintained Rejection)

1) Claim(s) 1-3, 5-11, 18 and 49-53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baig et al. (WO 2015/171836). The rejection is maintained. Claim 4 is cancelled.
Baig et al. disclose oral compositions comprising stannous. The compositions comprise from at least about 0.001% of stannous ion and optionally from about 0.001% to about 4% zinc ions, fluoride ions and water (Abstract).  The oral care composition may be formulated into a toothpaste, dentifrice, mouth rinse or chewing gum (page 6, lines 25-35). Stannous ions comprise 0.001% to about 3% by weight of the composition. Stannous ion sources include stannous fluoride and stannous chloride (page 7, lines 14-20). Fluoride ion sources include sodium fluoride and stannous fluoride. The fluoride sources may comprise 0.1% to about 5% by weight of the total composition (page 9, lines 3-13). Zinc salts may be added to the compositions and comprise 0.001% to about 4% by weight of the composition (page 8, lines 12-26). Orally acceptable carrier materials include buffers, abrasives, alkali metal bicarbonate salts, thickening materials, humectants, water, surfactants, titanium dioxide, flavor systems, sweetening agents, xylitol, coloring agents and mixtures thereof (page 11, lines 5-15). Buffers are used in the oral care compositions and comprise 0.1 to about 30% by weight (page 13, 1-16).  Abrasives include calcium based abrasives in less than 10% and includes calcium carbonate (page 12, lines 1-12). Polyphosphate may be used in the compositions and include less than 5% of the composition. Polyphosphates include tetrapolyphosphate and hexametaphosphate. Mineral surface active agents include homopolymers of acrylic acid (page 12, lines 1-3). Botanicals may also be added and include hops from Humulus lupulus. Hops are used extensively in brewing for many benefits including antibacterial effects. Beta acids are major components of hops (page 17, lines 8-15). A composition is disclosed comprising 0.454% stannous fluoride, water, 0.250 zinc lactate, 0.330 HOPS CLEAN BETA BIO (45%), 1.080% carrageenan, 0.540% xanthan gum and 0.720% hydroxyethyl cellulose (thickening system), and peppermint (Table 4b). 
In order to arrive at the invention, one would only need to add calcium carbonate to the composition in Table 4b.
In regards to the percent acid inhibition, the compositions comprise hops and a metal ion source and therefore would have the percent acid inhibition recited by the instant claims. 
Baig et al. anticipate the instant claims. 

Response to Arguments
The Examiner submits that Baig et al disclose all the elements of the instant claims. Baig et al. disclose an example comprising a combination of zinc, stannous and hops. In order to arrive at the invention, one would only need to add calcium carbonate to the composition in Table 4b. Therefore Baig et al. anticipate the instant claims and therefore the rejection is maintained. 


2) Claim(s) 49-53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trivedi et al. (US 8,900,644, already of record). The rejection is maintained.
	Trivedi et al. disclose an antiplaque, antigingivitis, and anti-inflammatory oral composition having a combination of one or more active compounds isolated from an extract of magnolia (an antibacterial agent) with one or more active compounds isolated from an extract of hops (col. 1, line 60-65). Extracts of the Humulus lupulus plant include hops acids, such as alpha acid, beta acids, isoalpha acids, rho-isoalpha acids, tetrahydro-isoalpha acids, and hexahydro-isoalpha acids (col. 2, lines 34-39). Exemplary hops acids that may be used in the composition of the invention include humulone, lupulone, and colupulone (col. 2, lines 65-67). Hydrogenated beta acids may also be used (col. 3, lines 45-57). Although hydrogenated beta acids are preferred, non-hydrogenated may also be used.  Hops extract or hops extract derivative are incorporated in the oral composition in a safe and effective amount, typically in a range of about 0.001 to about 10 weight % of the total oral composition (col. 4, lines 35-45). The compositions may comprise breath freshening/malodor control agents (such as zinc salts such as zinc gluconate, zinc citrate, zinc chlorite, and .alpha.-ionone). Dentifrices are prepared by adding various salts (including fluoride), and sweeteners (e.g., saccharin) to water, where it is mixed. Into another container, all humectants, gums, and polymers are added together. The oral compositions of the present invention optionally include other materials, such as for example, viscosity modifiers, diluents, surface active agents, such as surfactants, emulsifiers, and foam modulators, pH modifying agents, abrasives, humectants, emollients, and moisturizers, mouth feel agents, sweetening agents, flavor agents, colorants, preservatives and combinations thereof. Various optional oral care actives may be included in the oral including desensitizing agents (such as potassium citrate, potassium tartrate, potassium chloride, potassium sulfate and potassium nitrate), nutrients (such as amino acids) abrasives, breath freshening/malodor control agents (such as zinc salts such as zinc gluconate, zinc citrate, zinc chlorite, and .alpha.-ionone) and any other suitable ingredients for oral care known to one of skill in the art (col. 6, lines 33-67). They comprise from about 0.0001% to about 10% by weight of the composition. An example comprises 0.3% hop acids extract (beta acid), 0.243% sodium fluoride, water, 1% sodium hydroxide, 0.8% carboxymethyl cellulose, 0.4% carrageenan, 1% tetrasodium pyrophosphate and 7% sodium tripolyphosphate (Table I). 
In regards to the percent acid inhibition, the compositions comprise hops and a metal ion source and therefore would have the percent acid inhibition recited by the instant claims. 
	Trivedi et al. anticipate the instant claims. 

Response to Arguments
The Examiner submits that Trivedi et al. disclose all the elements of the instant claims. Trivedi et al. disclose an example comprising a combination of a metal source and hops and also disclose the hops may be non-hydrogenated. Trivedi et al. anticipate the instant claims and therefore the rejection is maintained. 

Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
1) Claims 1-3 and 5-48 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. (US 8,900,644, already of record) as applied above in view of Trivedi et al. (US 2012/0244086). The rejection is maintained. Claim 4 is cancelled.
Trivedi et al. are discussed in detail above. The composition comprise hops acid extracts in oral care compositions. The compositions are formulated into toothpaste compositions and may comprise fluoride as well as other care actives in combination with the hops acid extract. Actives include zinc salts and amino acids. Abrasives may be used and thickening agents such as carboxymethyl cellulose. 
Trivedi et al. differ from the instant claims insofar as it does not disclose calcium abrasives, arginine or stannous salts.
Trivedi et al. 086’ disclose oral care compositions. The compositions comprise natural extracts such as hops from Humulus lupulus (paragraph 0036).  Toothpastes comprise an anticaries agent. Anticaries agents include fluoride sources and a fluoride source may comprise from 0.01 to 5% by weight. The fluoride source includes sodium fluoride. Other anticaries agents include arginine (paragraph 0069). Suitable breath-freshening agents include without limitation zinc salts such as zinc gluconate, zinc citrate and zinc chlorite, .alpha.-ionone and the like (paragraph 0079). Suitable stannous ion sources may be added and include without limitation stannous fluoride, other stannous halides such as stannous chloride dihydrate, stannous pyrophosphate, and the like. One or more stannous ion sources are optionally and illustratively present in a total amount of 0.01% to 10% by weight of the composition (paragraph 0077). Suitable abrasives include calcium carbonate, resinous abrasives such as urea-formaldehyde condensation products and the like and may comprise 10% to 50% by weight (paragraph 0085). The composition may comprise at least one bicarbonate salt, useful for example to impart a "clean feel" to teeth and gums due to effervescence and release of carbon dioxide. Any orally acceptable bicarbonate can be used, including without limitation alkali metal bicarbonates such as sodium and potassium bicarbonates, ammonium bicarbonate and the like. One or more bicarbonate salts are optionally present in a total amount of 0.1% to 50%, for example 1% to 20% by weight of the composition (paragraph 0086).   Anticalculus agents include tetrasodium pyrophosphate and comprise 0.1% to 15% by weight (paragraph 0079). The composition comprises at least one thickening agent, including without limitation carbomers (a polyacrylic acid), carrageenans, more particularly t-carrageenan (iota-carrageenan), cellulosic polymers such as hydroxyethylcellulose, carboxymethylcellulose (CMC) and salts thereof, e.g., CMC sodium, natural gums such as karaya, xanthan, gum arabic and tragacanth, colloidal magnesium aluminum silicate, colloidal silica and the like. One or more thickening agents are optionally present in a total amount of 0.01% to 15%, for example 0.1% to 10% or 0.2% to 5% by weight of the composition (paragraph 0095). 
It is obvious to replace one component for another equivalent component if it is recognized in the art that two components are equivalent and is not based on the Applicant disclosure. See MPEP 2144.06. Trivedi et al. 086’ disclose abrasive include silica and calcium carbonate. It would have been obvious to one of skill in the art prior to the time the Application was filed to have used calcium carbonate in place of silica and stannous fluoride in place of sodium fluoride in the compositions of Trivedi et al. because they are taught as equivalents.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to the time the Application was filed to have added stannous chloride or arginine the compositions comprising hops beta acid in order to obtain their therapeutic effect. 
In regard to claims 9 and 44, hydrogenated hops beta acid compounds are not required to be the hops beta acid in the disclosed compositions. 
It is obvious to omit an element and its function if the function of the element is not desired. See MPEP 2144.04. In regard to the compositions not comprising Gantrez, Gantrez is not an essential component of the compositions and therefore it would have been obvious to have replaced it or removed it from the compositions. 

Response to Arguments
The Examiner submits that Trivedi et al. disclose all the elements of the instant claims. Trivedi et al. disclose an example comprising a combination of a metal source and hops and also disclose the hops may be non-hydrogenated. The metal source may be a zinc. Trivedi 086’ provides motivation to add stannous. Therefore, the claims are obvious over Trivedi et al. in view of Trivedi 086’ and the rejection is maintained. 


Obvious-Type Double Patenting (Maintained Rejections)
1) Claims 1-3 and 5-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5 and 7-51 of copending Application No. 17/037,766 (reference application). The rejection is maintained. Claim 4 is cancelled.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite an oral care composition comprising a hops beta acid. The instant claims differ from the copending claims insofar as they recited different combinations with the hops beta acid. However, the combinations overlap one another. Therefore, the instant claims are obvious over the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

2) Claims 1-3 and 5-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 17/116,389 (reference application). The rejection is maintained. Claim 4 is cancelled.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite an oral care composition comprising a hops beta acid. The instant claims differ from the copending claims insofar as they recited different combinations with the hops beta acid such as fluoride or an amino acid. However, the combinations overlap one another. Therefore, the instant claims are obvious over the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

3) Claims 1-3 and 5-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15, 17-28, 30-36 and 40 of copending Application No. 17/037,773 (reference application). The rejection is maintained. Claim 4 is cancelled.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite an oral care composition comprising a hops beta acid. The instant claims differ from the copending claims insofar as they recited different combinations with the hops beta acid such as fluoride or an amino acid. However, the combinations overlap one another. Therefore, the instant claims are obvious over the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

4) Claims 1-3 and 5-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/037,780 (reference application). The rejection is maintained. Claim 4 is cancelled.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite an oral care composition comprising a hops beta acid. The instant claims differ from the copending claims insofar as they recited different combinations with the hops beta acid such as fluoride or an amino acid. However, the combinations overlap one another. They are also species claims of the copending claims. However, the independent claim of the copending claims are further define in the copending dependent claims.  Therefore, the instant claims are obvious over the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


Conclusion
Claims 1-3 and 5-53 are rejected.
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612